EXAMINER'S AMENDMENT
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Jack Chang on 10/25/21.
The application has been amended as follows: 

The title has been amended to recite:
	SECONDARY BATTERY WITH INSULATING TAPES

The claims have been amended to recite:

Claim 1 is amended to recite:
A secondary battery, comprising: an electrode component, a case, a top cover component, [[and ]]a first insulating tape, and a second insulating tape; wherein,
the electrode component comprises a first electrode unit and a second electrode unit; the first electrode unit is located at one end of the electrode component in a thickness direction (Y); the second electrode unit is located at the other end of the electrode component in the thickness direction (Y);
the first electrode unit comprises a positive plate, a negative plate and a separator; and the separator is configured to separate the positive plate from the negative plate; the first electrode unit is wound into a flat structure and has a first 
the case has a first side wall and an accommodating cavity; the electrode component is accommodated in the accommodating cavity; the first side wall is located at one side of the electrode component in a thickness direction (Y); the case is electrically connected with the positive plate of the first electrode unit; and the top cover component is sealingly connected with the case;
a surface of the first electrode unit comprises a first flat surface and a second flat surface; the first flat surface is located at one end of the first electrode unit that is close to the first side wall in the thickness direction (Y); the second flat surface is located at one end of the first electrode unit that is away from the first side wall in the thickness direction (Y); and the first insulating tape is at least partially in close contact with the first flat surface;
the second electrode unit comprises a third flat surface and a fourth flat surface; the fourth flat surface is located at one end of the second electrode unit that is close to the first electrode unit in the thickness direction (Y); and 
in the thickness direction (Y), a portion of the first insulating tape that is bonded to the second flat surface does not overlap with a portion of the second insulating tape that is bonded to the fourth flat surface.

Claim 2 is amended to recite:
The secondary battery according to claim 1, wherein,
the surface of the first electrode unit further comprises 
both the first termination line (L1) and a starting end of the first insulating tape are located on the second flat surface;
the first insulating tape extends from the starting end and is sequentially wound over the first termination line (L1) and the first narrow surface in the winding direction of the first electrode unit.

Claim 3 is amended to recite:
The secondary battery according to claim 2, wherein,
a trailing end of the first insulating tape is located on the first flat surface and provided close to a boundary between the first flat surface and the second narrow surface; or, 
the first insulating tape extends, wound over the second narrow surface, and has its trailing end located on the second flat surface in the winding direction of the first electrode unit[[ ]].

Claim 11 is amended to recite:
The secondary battery according to claim 2, wherein,

the second electrode unit is wound into a flat structure and has a second termination line (L2) formed at a winding tail-end; and a negative plate of an outermost circle of the second electrode unit is located outside a positive plate of an outermost circle of the second electrode unit;

the case further has a second side wall, and the second side wall is located at the other side of the electrode component in the thickness direction (Y); and


Claim 12 is amended to recite:
The secondary battery according to claim 11, wherein, 

Claim 18 is cancelled.

The following is an examiner’s statement of reasons for allowance: The prior art of record—see attached Information Disclosure Statements and Notice of References Cited—fail to disclose the claims as amended above. While the claimed structure of secondary batteries with wound electrode units and insulating tape are known, the details associated with how insulating tape on one electrode unit interacts with insulating tape on an adjacent electrode unit (the limitations of previous claim 18) are not. Kim ‘684, Park ‘091, and Park ‘132 all disclose multiple insulating taps on one wound electrode unit; Kim ‘912 and Miyamoto ‘138 insulating tape on different parts of the wound electrode unit. The Office takes the position that utilizing multiple electrodes .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IMRAN AKRAM whose telephone number is (571)270-3241. The examiner can normally be reached M-F 8a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/IMRAN AKRAM/Primary Examiner, Art Unit 1725